                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION



CHIQUETTA TAYLOR                                                                      PLAINTIFF

V.                                                                       NO. 4:18CV00062-JMV

NANCY BERRYHILL
COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration. The parties have consented to entry of final judgment by the United States

Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Fifth Circuit. The Court, having reviewed the record, the administrative

transcript, the briefs of the parties, and the applicable law and having heard oral argument, finds

as follows, to-wit:

       For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument during a hearing held in this matter today, the Court finds there is no reversible

error, and the Commissioner’s decision is supported by substantial evidence in the record.

Therefore, the decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this, the 20th day of November, 2018.



                                      /s/ Jane M. Virden
                                      U. S. Magistrate Judge
